Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 2, 2017

                                      No. 04-17-00216-CR

                                    Alejandro Joel CHAPA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR3792B
                           Honorable Steve Hilbig, Judge Presiding


                                         ORDER

       Appellant’s brief was originally due on September 4, 2017. Appellant’s appointed
counsel, Mr. Matthew Allen, has been granted two previous extensions, the latest until
November 3, 2017. On October 31, 2017, Mr. Allen filed his third request for an extension.

        The motion is GRANTED, and Mr. Allen is hereby ORDERED to file appellant’s brief
no later than December 4, 2017. Mr. Allen is advised that no further extensions of time will be
granted absent a motion that (1) demonstrates extraordinary circumstances justifying further
delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and (3)
provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline.

        If the brief or a conforming motion is not filed by December 4, 2017, the court may abate
this appeal and remand the case to the trial court for a hearing to determine whether appellant or
Mr. Allen has abandoned the appeal.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court